DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
1.	Claim 21 is objected to because of the following informalities:  Claim 21 repeats the phrase “the gravel pack assembly of claim 1”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 8, 10-13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez (US 2016/0215595).
	With respect to claims 1 and 12, Lopez disclose a gravel pack assembly/method, comprising: a flow restrictor (206) coupled to a downhole string that is deployed in a borehole, wherein the flow restrictor forms a first fluid passageway (212) from a first location of the borehole directly into a housing of the flow restrictor (wherein in paragraph 20 Lopez et al. teaches that 206 and 208 may be otherwise positioned along the assembly and it would have been obvious to one having ordinary skill to have tried different positions such as above or below the screen, as these are one of a finite number of positions and a person of ordinary skill has good reason to pursue the known options within his or her technical grasp and thus the inlet 212 would open form a passageway from a first location of the borehole directly into a housing of the flow restrictor), and from the housing of the flow restrictor to a first location of an internal cavity of the string (via 216/217); and a fluid bypass portion (208) comprising: a first chamber (220); a sealing member (224) inserted into the first chamber; and an actuation assembly (228) operable to actuate the sealing member, wherein the fluid bypass portion forms a second fluid passageway (via 218) from a second location of the borehole directly into a housing of the fluid bypass portion (wherein in paragraph 20 Lopez et al. teaches that 206 and 208 may be otherwise positioned along the assembly and it would have been obvious to one having ordinary skill to have tried different positions such as above or below the screen, as these are one of a finite number of positions and a person of ordinary skill has good reason to pursue the known options within his or her technical grasp and thus the inlet 218 would open form a passageway from a first location of the borehole directly into a housing of the flow restrictor), and from the housing of the fluid bypass portion to a second location of the internal cavity of the downhole string prior to actuation of the actuation assembly (see figure 3), and wherein fluid flow through the second fluid passageway is not restricted by the sealing member when the gravel pack assembly is initially deployed downhole (see figure 3 and column 5 line 58-column 6 line 6, wherein figure 3 is considered the gravel pack initially deployed as deployed means actuated and a gravel pack slurry is first pumped into the system 100 and the valve 208 and port 232 are open during this), wherein after actuation of the actuation assembly, fluid flow through the second fluid passageway is restricted by the sealing member (see paragraph 26), wherein the first location of the borehole and the second location of the borehole are located at different locations (see figure 3), wherein the housing of the flow restrictor and the housing of the bypass portion are separate housings (see figure 3), and wherein the first location of the internal cavity and the second location of the internal cavity are located at different locations (see figure 3).
With respect to claim 8, Lopez disclose wherein the actuation assembly is housed in a housing of the bypass portion (wherein 228 is in the bypass portion), and wherein the flow restrictor and the actuation assembly are housed in separate housings (see figure 3 and paragraph 20).
With respect to claim 10, Lopez disclose wherein the flow restrictor is an inflow control device (see paragraph 19).
	With respect to claim 11, Lopez disclose wherein the flow restrictor is an autonomous inflow control device (see paragraph 19).
With respect to claim 13, Lopez disclose further comprising: after completion of the gravel packing operation, actuating the sealing member to restrict fluid flow through the second fluid passageway (see paragraph 26).
With respect to claim 18, Lopez disclose a method to control fluid flow during and after a gravel packing operation, the method comprising: deploying a gravel pack assembly in a borehole, the gravel pack assembly comprising: a flow restrictor (206) coupled to a downhole string that is deployed in the borehole, wherein the flow restrictor forms a first fluid passageway from a first location of the borehole directly into a housing of the flow restrictor, and from the housing of the flow restrictor to a first location of an internal cavity of the string; a fluid bypass portion that forms a second fluid passageway from a second location of the borehole directly into a housing of the fluid bypass portion, and from the housing of the fluid bypass portion to a second location of the internal cavity of the string, the fluid bypass portion comprising: a first chamber; a sealing member inserted into the first chamber; and an actuation assembly operable to actuate the sealing member; during a gravel packing operation, maintaining fluid flow through the first fluid passageway and the second fluid passageway; and after completion of the gravel packing operation, actuating of the sealing member to restrict fluid flow through the second fluid passageway, wherein fluid flow through the second fluid passageway is not restricted by the sealing member when the gravel pack assembly is initially deployed downhole (see figure 3 and column 5 line 58-column 6 line 6, wherein figure 3 is considered the gravel pack initially deployed as deployed means actuated and a gravel pack slurry is first pumped into the system 100 and the valve 208 and port 232 are open during this), wherein the first location of the borehole and the second location of the borehole are located at different locations, wherein the housing of the flow restrictor and the housing of the bypass portion are separate housings, and wherein the first location of the internal cavity and the second location of the internal cavity are located at different locations (see the rejection of claims 12 and 13).

4.	Claims 2-6, 14-17, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez in view of Fripp (USP 9,540,912).
	With respect to claims 2 and 19, Lopez does not disclose wherein the actuation assembly further comprises: a pressure barrier that initially forms a seal between the first chamber and a second chamber of the fluid bypass portion; and an electronically triggered device housed in the second chamber and operable to penetrate the pressure barrier to actuate the sealing member.  Fripp disclose an actuation assembly comprising a pressure barrier 222 and electronically triggered device 224 (see column 17 line 47 to column 18 line 7).  As both Lopez and Fripp disclose actuation assemblies, it would have been obvious to one having ordinary skill in the art at the time of the invention to have substituted one for the other for the predictable results of providing an assembly to actuate the valve body from an open to closed position.
	With respect to claim 3, Lopez in view of Fripp disclose wherein penetration of the pressure barrier generates a negative pressure in the second chamber, and wherein the negative pressure in the second chamber actuates the sealing member (see column 22 line 39-column 23 line 21).
With respect to claim 4, Lopez in view of Fripp disclose wherein the pressure barrier is a rupture disc or a burst disc (see column 18 lines 16-28).
With respect to claim 5, Lopez does not disclose wherein the actuation assembly further comprises a device operable to generate a positive pressure in the first chamber, and wherein the positive pressure in the first chamber actuates the sealing member.  Fripp disclose an actuation assembly comprising a pressure barrier 222 and electronically triggered device 224 that generates a positive pressure to actuate the sealing member (see column 17 line 47 to column 18 line 7).  As both Lopez and Fripp disclose actuation assemblies, it would have been obvious to one having ordinary skill in the art at the time of the invention to have substituted one for the other for the predictable results of providing an assembly to actuate the valve body from an open to closed position.
With respect to claim 6, Lopez in view of Fripp disclose wherein the device is stored in a second chamber of the fluid bypass portion that is initially sealed from the first chamber by a pressure barrier, and wherein the positive pressure generated by the device penetrates the pressure barrier before actuating the sealing member (see figure 5 of Fripp).
With respect to claim 14, Lopez does not disclose a second chamber and a seal between the first chamber and the second chamber, and wherein maintaining the fluid flow comprising maintaining the seal to prevent actuation of the sealing member by the actuation assembly, and wherein actuating the sealing member comprises penetrating the seal to actuate the sealing member.  Fripp disclose an actuation assembly comprising a pressure barrier 222 and electronically triggered device 224 (see column 17 line 47 to column 18 line 7).  As both Lopez and Fripp disclose actuation assemblies, it would have been obvious to one having ordinary skill in the art at the time of the invention to have substituted one for the other for the predictable results of providing an assembly to actuate the valve body from an open to closed position.
	With respect to claim 15, Lopez in view of Fripp disclose wherein the actuation assembly comprises an electronically triggered device, and wherein penetrating the seal comprises penetrating the seal with the electronically triggered device (see figure 5 of Fripp).
	With respect to claim 16, Lopez in view of Fripp disclose further comprising generating a negative pressure in the second chamber, wherein the negative pressure in the second chamber actuates the sealing member (see column 17 line 47 to column 18 line 7).
With respect to claim 17, Lopez in view of Fripp disclose further comprising generating a positive pressure in the first chamber, wherein the positive pressure in the first chamber actuates the sealing member (see column 17 line 47 to column 18 line 7).
With respect to claim 20, Lopez does not disclose wherein the actuation assembly comprises a device operable to initiate a chemical reaction, and the method further comprising initiating a chemical reaction to generate a positive pressure in the first chamber, wherein the positive pressure in the first chamber actuates the sealing member.  Fripp disclose that the punch may be propelled by a chemical reaction (see column 17 line 47 to column 18 line 7).  As both Lopez and Fripp disclose actuation assemblies, it would have been obvious to one having ordinary skill in the art at the time of the invention to have substituted one for the other for the predictable results of providing an assembly to actuate the valve body from an open to closed position.
	With respect to claim 21, Lopez does not disclose that the actuation assembly and the sealing member are not in physical contact with each other.  Fripp disclose an actuation assembly comprising a pressure barrier 222 and electronically triggered device 224 (see column 17 line 47 to column 18 line 7).  As both Lopez and Fripp disclose actuation assemblies, it would have been obvious to one having ordinary skill in the art at the time of the invention to have substituted one for the other for the predictable results of providing an assembly to actuate the valve body from an open to closed position.

Response to Arguments
5.	Applicant's arguments filed 5/26/22 have been fully considered but they are not persuasive. 
	Applicant’s amendments have overcome the 112 rejections which have been withdrawn.
With respect to Lopez, the Applicant states that “fluid flow through ports 230 and 232 and into interior 204b of downhole string 112 is initially blocked by piston 224.”  The Examiner respectfully disagrees.  The gravel pack operation is considered the initial operation and production is the subsequent operation, and during gravel packing the piston does not block the ports (see column 5 line 58-column 6 line 6).  
Applicant further submits that “the second fluid passageway of the claims is not initially restricted during initial deployment, and remains unrestricted until ‘negative pressure in second chamber 212 in turn causes actuation of sealing member 216, thereby displacing sealing member 216 form an initial location illustrated in FIG. 2A to a second location illustrated in FIG. 2B.’”  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a second passageway not initially restricted during initial deployment and remains restricted until negative pressure causes actuation…) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  It is further noted with respect to the particulars of the actuation chamber and negative pressure, Fripp teaches these as noted above. 

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405. The examiner can normally be reached Monday-Friday 7:15-9:15am and 11:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicole Coy/Primary Examiner, Art Unit 3672